DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 5, 7-10, 14-16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,410,755 to Chau.
As to claim 1, Chau teaches a method comprising: receiving, from a first battery unit(fig. 1: “101”), first battery data(fig. 1: “201” is the battery state monitoring module which monitors and provides battery data); receiving, from a second battery unit(fig. 1: “102”), second battery data(fig. 1: “202” is the battery state monitoring module which monitors and provides battery data); determining, based at least in part on the first battery data and the second battery data, aggregate limit data; determining, based at least in part on the aggregate limit data, an operational limit; and controlling, based at least in part on the operational limit, an electric device(col. 5: lines 26 – col. 6: lines 48, col. 7: lines 21-38 wherein apparatus and method are taught for battery data monitoring and power switching control for a motor).            As to claim 2, Chau teaches the method of claim 1, wherein the electric device is a motor, the method further comprising: determining, based on the operational limit, a torque value associated with the motor(col. 5: lines 15-20).            As to claim 5, Chau teaches the method of claim 1, further comprising: determining that the first battery data does not meet or exceed a threshold value; and determining that the first battery unit is malfunctioning(col. 1: lines 66 – col. 2: lines 4, col. 5: lines 6-14).            As to claim 7, Chau teaches the method of claim 1, further comprising: transmitting, to the second battery unit, at least a portion of the first battery data(fig. 1: “601” and “602” enable battery “101” to communicate with battery “102”).            As to claim 8, Chau teaches the method of claim 1, wherein the first battery data comprises at least one of: current limit data; power limit data; voltage limit data; temperature data; connection data; a battery operational state; a system operational state; or a battery status( col. 5: lines 6-14, col. 5: lines 26-54).            As to claim 9, it is rejected as the same reason as claim 1.            As to claim 10, it is rejected as the same reason as claim 2.
As to claim 14, it is rejected as the same reason as claim 5.            As to claim 15, it is rejected as the same reason as claim 1.           As to claim 16, it is rejected as the same reason as claim 2.
           As to claim 19, it is rejected as the same reason as claim 5.
Allowable Subject Matter
5. 	Claims 3-4, 6, 11-13, 17-18, 20 are objected to as being dependent upon the rejected base claims 1, 9, 15 but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,576,501 to Okube discloses a motor control system with battery power monitoring.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846